Citation Nr: 1109205	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-37 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 

3.  Entitlement to an increased initial rating for a lumbar spine disability, rated as 10 percent disabling prior to June 23, 2009 and as 20 percent thereafter.

4.  Entitlement to an effective date earlier than April 26, 2006 for the grant of service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:  Arkansas Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1948 to December 1950.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In February 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In June 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Board's June 2010 remand referred for adjudication the issues of service connection for right hand and shoulder disabilities, to include as secondary to a service-connected lumbar disability, and whether an April 1951 rating decision contained clear and unmistakable error (CUE) in its denial of service connection for a back disability, hearing loss, and tinnitus.  The Veteran also raised the issue of entitlement to service connection for a cervical spine disability in a January 2011 statement.  These issues have not been adjudicated, and the Board does not have jurisdiction over them.  They are once again referred to the Agency of Original Jurisdiction for appropriate action.  

The June 2010 Board remand also addressed the issues of entitlement to earlier effective dates for the grant of service connection for dystonic tremors of the hands and the grant of a total disability rating due to individual employability resulting from service-connected disability (TDIU).  The Board remanded these claims for the issuance of a statement of the case (SOC) in response to the Veteran's notice of disagreement.  The SOC was issued in January 2011, but no substantive appeal was received from the Veteran.  The appeals for earlier effective dates were therefore never perfected, and the Board does not have jurisdiction over these claims.  See 38 C.F.R. §§ 20.202, 20.302. 

The Board received an additional statement from the Veteran in February 2011, but this statement merely constitutes argument and is not "evidence" under 38 C.F.R. § 20.1304(c).  Accordingly, a remand for consideration by the agency of jurisdiction is not required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than April 26, 2006 for the grant of service connection for a lumbar spine disability is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC and is addressed in the REMAND section of this decision.   


FINDINGS OF FACT

1.  For the period prior to June 23, 2009, the Veteran's radiculopathy of the right lower extremity manifested incomplete paralysis of the sciatic nerve that more nearly approximated mild than moderate. 

2.  For the period beginning June 23, 2009, the Veteran's radiculopathy of the right lower extremity manifested incomplete paralysis of the sciatic nerve that more nearly approximated moderate than moderately severe.

3.  For the period prior to June 23, 2009, the Veteran's radiculopathy of the left lower extremity manifested incomplete paralysis of the sciatic nerve that more nearly approximated mild than moderate. 

4.  For the period beginning June 23, 2009, the Veteran's radiculopathy of the left lower extremity manifested incomplete paralysis of the sciatic nerve that more nearly approximated moderate than moderately severe.

5.  In a January 2011 statement, the Veteran withdrew the claim for an initial increased rating for a lumbar spine disability from the current appeal.


CONCLUSIONS OF LAW

1.  For the period prior to June 23, 2009, the schedular criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.14, 4.120, 4.124a, Diagnostic Code 8520 (2010).  

2.  For the period beginning June 23, 2009, the schedular criteria for an increased 20 percent rating, but not higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.120, 4.124a, Diagnostic Code 8520.  

3.  For the period prior to June 23, 2009, the schedular criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.120, 4.124a, Diagnostic Code 8520.  

4.  For the period beginning June 23, 2009, the schedular criteria for an increased 20  percent rating, but not higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.120, 4.124a, Diagnostic Code 8520.  

5.  The Board does not have jurisdiction over the withdrawn claim for entitlement to an initial increased rating for a lumbar spine disability, as the criteria for dismissal of the claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Service connection for radiculopathy of the right and left lower extremities was granted in the August 2008 rating decision on appeal.  Initial separate 10 percent evaluations were assigned, effective March 28, 2008.  The Veteran contends that higher initial ratings are warranted, as his disability affects both legs and has resulted in numbness and other neurological impairment. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's radiculopathy is currently assigned separate 10 percent ratings for each lower extremity under Diagnostic Code 8520, pertaining to impairment of the sciatic nerve.  Under this diagnostic code, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.
The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.   Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.

Initially, the Board notes that the Veteran was diagnosed with nonservice-connected large fiber peripheral neuropathy of the lower extremities associated with a B12 deficiency at the Little Rock VA Medical Center (VAMC) in March 2009.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In October 2010, a VA physician opined that the Veteran had both lumbar radiculopathy and large fiber peripheral neuropathy, and it was impossible to differentiate the specific symptomatology originating from each disability.  The Board will therefore consider all the Veteran's neurological symptoms when determining the proper disability rating for the service-connected radiculopathy. 

For the period prior to June 23, 2009, the Board finds that initial ratings in excess of 10 percent are not warranted for the Veteran's radiculopathy of the lower extremities.  Upon VA examination in March 2008, the Veteran manifested numbness of the left upper calf and in the bilateral toes.  He had equal deep tendon reflexes and very mild hypesthesia in an L5 distribution over the feet and toes.  The examiner diagnosed bilateral radiculopathy and specifically characterized the severity of the condition as mild.  The Veteran's mild incomplete paralysis of the sciatic nerve, as well as his subjective complaints of pain and numbness, are contemplated by the currently assigned separate 10 evaluations.  Therefore, increased ratings are not warranted for the period prior to June 23, 2009.  

For the period beginning June 23, 2009, the Board finds that separate increased 20 percent evaluations are warranted for the Veteran's radiculopathy.  During a June 2009 VA examination, the Veteran manifested moderate weakness of the lower extremities along with trace reflexes, decreased sensation, and mild atrophy and decreased motor strength.  Similar findings were made during an August 2010 examination, and while the August 2010 examiner diagnosed mild radiculopathy, the same physician noted in an October 2010 report that the Veteran complained of mild to moderate pain associated with his neurological impairment.  The Veteran also exhibited dorsiflexion weakness, with mild discoloration and vascular changes during a November 2009 private neurological examination.  While many of these symptoms were characterized as mild by the examining physicians, the Board finds that the range of symptoms and the findings of moderate pain and weakness combine to most nearly approximate a moderate disability.  Therefore, an increased 20 percent evaluation is warranted for the period beginning June 23, 2009. 

Ratings in excess of 20 percent are not appropriate during this period, as the Veteran has not manifested symptoms that most nearly approximate moderately severe.  At a September 2010 VAMC examination, the Veteran's doctor noted that his primary neurological complaint was numbness of the legs, with pain only present with pressure.  Additionally, the Veteran has only exhibited intermittent neurological impairment of the lower extremities; during the August 2010 VA examination he reported experiencing radicular discomfort in the left lower extremity every two months and in the right lower extremity only every six to eight months.  Additionally, while the Veteran's neurological impairment has included some decreased reflexes, atrophy, skin discoloration, and vascular changes, physicians have characterized the specific severity of these symptoms as mild.  Ratings in excess of 20 percent are therefore not warranted for radiculopathy of the lower extremities during the period beginning on June 23, 2009.  

The Veteran has also argued that an increased rating is warranted for his radiculopathy of the lower extremities in accordance with the bilateral factor as set out in 38 C.F.R. § 4.26.  The bilateral factor is applied to disabilities affecting both arms and both legs and is used in the context of calculating the total combined disability evaluation for compensation.  It not pertinent to the current question before the Board, i.e. determining the appropriate evaluation for the Veteran's radiculopathy of the lower extremities.  In any event, rating sheets dated throughout the claims period indicate that the bilateral factor has been applied to the Veteran's disabilities when calculating the combined evaluation for compensation.  Thus, application of the bilateral factor does not result in a higher disability rating for the Veteran's radiculopathy of the lower extremities.  

In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's lower extremity radiculopathy is manifested by symptoms such as numbness and pain.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities, and referral for consideration of extraschedular rating is not warranted.

The Board has considered whether there is any other basis for granting higher ratings, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his claim for an increased initial rating for a lumbar spine disability in a January 2011 letter.  The Veteran stated that the decision to deny an increased rating for the lumbar spine condition was never an issue in contention, and his September 2008 notice of disagreement was limited to the ratings assigned for his neurological disabilities.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examinations in response to his claims.

The Board also finds that VA has complied with the June 2010 remand orders of the Board.  Substantial, rather than strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, VA obtained records of treatment from the Veteran's private neurologist and records from the Little Rock VAMC dating through October 2010 were associated with the claims file.  The Veteran was also provided a VA examination, and a medical opinion addressing the symptomatology resulting from his service-connected and nonservice-connected neurological disabilities was added to the record.  The case was then readjudicated in a January 2011 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied for the period prior to June 23, 2009. 

A 20 percent rating for radiculopathy of the right lower extremity is granted for the period beginning on June 23, 2009, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied for the period prior to June 23, 2009. 

A 20 percent rating for radiculopathy of the left lower extremity is granted for the period beginning on June 23, 2009, subject to the laws and regulations governing the payment of monetary benefits.

The claim of entitlement to a higher initial rating for a lumbar spine disability, rated as 10 percent disabling prior to June 23, 2009 and as 20 percent thereafter, is dismissed.











REMAND

During the February 2010 hearing, the Veteran testified that he was pursuing claims for earlier effective dates for the grants of service connection for a lumbar spine disability and tremors of the bilateral hands.  He clarified that an August 2009 statement had been intended to serve as a notice of disagreement with the August 2008 rating decision that granted service connection for a lumbar spine disability and the August 2009 rating decision that granted service connection for tremors of the hands.  The Board's June 2010 remand included instructions that an SOC should be provided addressing the hand tremors, but did not include the claim for an earlier effective date for the grant of service connection for a lumbar spine disability.  Accordingly, another remand is required for the issuance of an SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO or the AMC should issue an SOC to the Veteran and his representative on the issue of entitlement to an effective date earlier than April 26, 2006 for the grant of service connection for a lumbar spine disability.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this matter, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


